93 N.J. 14 (1983)
459 A.2d 302
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
ROBERT J. ANDERSON, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued April 18, 1983.
Decided May 6, 1983.
Frank M. Gennaro, Deputy Attorney General, argued the cause for appellant (Irwin I. Kimmelman, Attorney General of New Jersey, attorney).
Sheri Woliver, Assistant Deputy Public Defender, argued the cause for respondent (Joseph H. Rodriguez, Public Defender, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, reported at 186 N.J. Super. 174 (1982).
For affirmance  Chief Justice WILENTZ and Justice CLIFFORD, SCHREIBER, HANDLER, POLLOCK, O'HERN and GARIBALDI  7.
For reversal  None.